DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 02/25/2021. Claim 1 has been amended. Claim 2 is new. Claims 1-2 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wires, multi-sensor, circuit board, LED’s, projector, etc. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
All of the claimed components must be shown / labeled in the drawings with a corresponding label / part description in the specification for clarity. Many of the claimed elements may currently be shown but are simply lacking a label / part number that corresponds to the specification. Appropriate correction is required. The new drawings filed still lack part numbers / labels. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. 
Claim 1 line 6 recites a circuit board comprising multi-sensor, modules and connectors. It is unclear what “modules” are intended to be as there is no description of “modules” in the specification. Appropriate correction is required. 
Claim 1 lines 2-3 and 9-12 recite “a substantial change in conditions of the doll,” but it is unclear what these “conditions” are intended to be and what is “substantial.” This recitation is so vague it is indefinite. Further, it is unclear if the “multi-sensor” is intended to be able to detect all of the “sudden changes” listed in claim 2, if each of these sudden changes is intended to be or have its own sensor, or how these changes are tied to an operation of physical components of the device. Further still, claim 2 recites these elements with an “and”, however, as best understood, not all of these things would need to change at once for the doll to light up, therefore, it is presumed these were intended to be recited in the alternative with an “or.” Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (US PGPub. No. 2013/0280985 A1) in view of Spector (US Patent No. 5,386,909).
In Reference to Claims 1-2
 	Klein teaches (Claim 1) A [] doll, that doubles as a movie/image projector (item 10, fig. 1 and paragraph 0019) and lights up in reaction to a substantial change in conditions of the doll (item 15, paragraph 0029), the doll comprising: a projector fixedly mounted inside the dolls head for images to be projected through the dolls [head] onto a surface (item 12, fig. 1 and paragraph 0022); a circuit board (items 40, 41, 28, 29 and other circuit board elements, fig. 2 and paragraph 0021) comprising multi-sensor, modules (items 27, 28, and 29, fig. 2) and connectors and ports fixedly mounted in the doll [] to charge, power and operate the doll (paragraph 0030 and 0031); one or more wires (fig. 2, connecting the components); connected to the multi-sensor in the circuit board (items 27, 28, and 29, fig. 2 and paragraph 0029) in order to light up the doll when the doll is subjected to a substantial change in the conditions (paragraphs 0026 and 0029); and one or more [] lights for indicating the sudden change in the conditions of the doll (item 15, fig. 2, and paragraphs 0026 and 0029);
(Claim 2) wherein the sudden change in the conditions of the doll comprises sudden changes in the light, temperature, humidity, motion, and pain/impact associated with the doll (paragraph 0026 and 0029, pain / pressure / impact).
	Klein fails to teach the features of the doll being transparent and artificial candy and emoji-filled; the projection, circuit, and sensor locations claimed, and LED lights. 
	Alternate components / embodiments of Klein teach using LED lights (paragraph 0023). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the entertaining doll device of Klein with the feature of the doll being transparent and filled with candy / emoji’s as taught by the entertaining doll device of Spector for the purpose of further adding an attractive and decorative display feature to the device as taught by Spector (column 2 lines 1-14), making the device more interesting and attractive to the users. 
	Further, the examiner notes that it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). Since the items within the doll appear to merely be decorative and do not have a mechanical function, merely claiming the particular shape, form, or composition of the decorative item in the doll (artifical candy, emoji, or other decorative item) is merely a matter of design choice, and not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the sensor activated light of Klein with the feature of using an LED light, specifically, as taught by alternate components / embodiments of Klein for the purpose of using a well-known, reliable, and long lasting light source, making the device more reliable, and more attractive to the users. Further, the examiner notes that it has been held that selection of a known item based on its suitability for its intended use is an obvious matter of engineering design choice. See In re Leshin, 277 F.2d 197, 125 Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). Since Klein teaches using a sensor controlled light, merely selecting a well-known type of light would be an obvious matter of design choice, and is not a patentable distinction. 
	Finally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the projector through the eyes and the circuit board, sensors, connectors and ports in the dolls back merely as a matter of engineering design choice, since it has been held that rearrangement of parts is an obvious matter of design choice where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since Klein is simply silent as to the location of the circuit board and further teaches that the various components of the device can be located in various areas of the doll (paragraph 0022 and 0026, head, hands arms, torso, etc.), and, since changing the location of these elements would not change the operation of the device, claiming particular locations for these elements are not patentable distinctions. 

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive.
Applicant’s drawings still lack part numbers corresponding to claimed elements and to recited elements in the specification. Appropriate correction is required. 
Applicant’s arguments regarding the 112 rejections are not persuasive. While the claims are slightly clearer, there are still many confusing language issues in the claims. See action above for details. 
Applicant’s argument regarding the 103 rejection is noted, however, the examiner mistakenly cited the “Boeckle” reference, when the “Klein” reference was intended to apply. Due to this error, this action is being sent again as a second action non-final allowing applicant another chance to reply. See action above for further details. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711